Citation Nr: 1539002	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  09-19 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for a headache disability.  



REPRESENTATION

Veteran represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from August 1971 to August 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for headaches, as well as two other issues that were likewise appealed but are no longer before the Board (because they were addressed in unappealed Board decisions that are final).  In July 2012, the Board remanded this case to the RO for additional development.  An April 2014 Board decision (by a Veterans Law Judge other than the undersigned) denied service connection for headaches.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in a December 2014 Order granted a December 2014 Joint Motion for Remand by the parties (the Veteran and the legal representative of the VA, the Office of the General Counsel),vacating the Board's April 2014 decision as to the headaches claim, and remanding the case to the Board for readjudication of this claim in accordance with the Joint Motion.  In February 2015, the Board remanded the case to the RO for additional development.  The case is now assigned to the undersigned.


FINDINGS OF FACT

1.  A headache disability is not shown by clear and unmistakable evidence to have pre-existed the Veteran's service. 
 
 2.  The Veteran's current migraine headache disability is not shown to have had its onset during service or to be related to an injury, disease, or event in service.  


CONCLUSION OF LAW

Service connection for a headache disability is not warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. §  5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letters dated in June 2007 and November 2007.  The Veteran was notified of the evidence needed to substantiate the claim; that VA would obtain service records, VA records and records of other Federal agencies; and that he could submit records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf, and how effective dates of awards and disability ratings are assigned. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran was afforded the opportunity to testify at a hearing in regard to his claim, but he declined a hearing.  The RO has obtained the Veteran's service treatment records and his VA treatment records.  Additionally, private treatment records such as those from Dr. Sutton have been received.  The Veteran has not identified any additionally available evidence for consideration in his appeal.  Further, to assist him in substantiating his claim, VA has provided the Veteran an examination in February 2013, after which a clarifying VA opinion by a different examiner was obtained in June 2015.  38 U.S.C.A. § 5103A(d).  As the VA examiners considered the Veteran's history and provided a rationale for the conclusions reached, the Board finds that the opinions (with the 2013 opinion augmented by the 2015 opinion) are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Notwithstanding the above, service connection may be granted for disability first diagnosed after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under section 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  Wagner v. Principi, 370 F.3d 1089, 1097 (Fed. Cir. 2004).  In determining whether a condition preexisted service, the veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must be considered.  38 C.F.R. § 3.304(b); see Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran does not argue, and the record does not show, that the claimed disorder was the result of participation in combat with the enemy.  Thus, the provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 
Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service treatment records show that on service enlistment examination in August 1971, clinical evaluation of the head and neurologic system was normal.  In a medical history report at that time, the Veteran denied a history of headaches.  Subsequent records reflect several complaints and treatment for headaches.  In September 1971, the Veteran complained of a headache.  In July 1972, he complained of a headache which began in the neck.  He also described vomiting, general malaise, and weakness.  The impression was anxiety versus viral gastroenteritis.  Later that month, he presented with complaints of a headache around 10 the night before.  He indicated that he had incurred a head injury when he was struck by a fist around 6 the night before.  He was referred to the emergency room for further evaluation.  In August 1973, the Veteran again complained of a headache, which he described as having a sudden onset 15 minutes earlier.  The impression was headache of unknown etiology.  On service separation examination later in August 1973, the head and neurologic system were normal on clinical evaluation.  

After service, the Veteran filed a claim for VA pension benefits in September 1984; the only disability he mentioned at that time was a lower back disability.  In a June 2007 statement, he asserted that he was filing a claim for service connection for chronic headaches, among other disabilities, which he alleged had started during service.  

Postservice medical records include a September 1980 private treatment record that notes the Veteran complained of a long history of headaches which were in the bicipital and bitemporal regions and were pressure in type.  The pertinent impression was tension headaches.  A March 1998 record of private treatment reflects that the Veteran complained of a headache (cephalgia) and neck pain.  Additional private records from Dr. Sutton show that he complained of headache with nausea in January 1999, and other headaches in November 1999, January 2000, November 2000, December 2000, July 2001, August 2001, and September 2001.  An October 2001 treatment record from Dr. Perrone reflects that the Veteran was involved in a motor vehicle accident four days earlier and was seen in the emergency room.  During private treatment in July 2003, the Veteran reported that in addition to low back pain, he was having neck pain and headaches.  He stated that he was seeing a chiropractor (Dr. Sutton) and going to a pain clinic.  Subsequent private records such as those from Dr. Sutton document continuing complaints of headaches, at times accompanied by nausea.  

During VA treatment in June 2005, the Veteran complained of a problem with chronic headaches.  He reported that he was involved in a motor vehicle accident many years after service and gave a history of continuous headaches.  The pertinent assessment was chronic headaches.  In July 2006, he gave a history of a headache and stated that these occurred following a motor vehicle accident in 2002.  An August 2007 VA treatment record reflects that the Veteran reiterated his history of headaches occurring after a motor vehicle accident in 2002. 

In a September 2008 letter accompanying his treatment records, the Veteran's chiropractor stated that the Veteran had been involved in a motor vehicle accident on October 4, 2001, was treated at his facility for injuries to the cervical spine, and was released from care as having reached maximum improvement, pre-accident status. 

On February 2013 VA examination the Veteran reported that he had migraines diagnosed prior to service.  The examiner diagnosed a migraine headache disability, and opined that the disability was less likely than not incurred in or caused by or aggravated by service because he had headaches before service and a motor vehicle accident after service.  Citing two documented instances of treatment for headaches during service, she stated that although the Veteran was treated during service for headaches, they would not meet the criteria for migraine headache.  

An addendum VA medical opinion was obtained from a different examiner in June 2015, to clarify the issue of the etiology of the Veteran's diagnosed headache disability.  The examining physician was asked to address whether any pre-existing headache disability was aggravated by active service, and to provide sufficient rationale supporting a conclusion on the matter of whether the current headache disability was incurred in service.  After a comprehensive review of the record to include reference to each of the documented instances of headaches during service, the examiner concluded that it was not possible to identify a headache disability that was found to have clearly and unmistakably pre-existed the Veteran's entrance into service in 1971, particularly as the Veteran had provided conflicting evidence in that regard on separate occasions (i.e., asserting a pre-existing disability on VA examination but denying headaches on medical history reports during service).  The examiner found a lack of medical evidence to support a pre-existing headache disability.  Further, the examiner found that while it was not possible to state whether or not the Veteran's headache disability was incurred in service or is otherwise related to service, he concluded that given all the available information the probability of service incurrence was less than 50 percent (i.e., the disability was less likely than not related to service).  In support of his conclusion, he noted that none of the documented headache complaints during service was consistent with being a migraine headache [as was currently diagnosed] and that the Veteran denied having headache problems on discharge.  Also, one of the first documented notations after service was in 1980 when a neurologist diagnosed tension headaches without indicating the onset of the headaches, even though the Veteran had reported a long history of headaches at that time.  It was also pointed out that the Veteran's headache problem "changed" due to an October 2001 motor vehicle accident.  

One of the allegations to emerge during the pendency of the appeal, as noted during the February 2013 VA examination, is that the Veteran had a headache disability that pre-existed service.  It is noted, however, that there was no headache disability noted on the Veteran's entrance examination in August 1971, and in fact the Veteran denied a history of headaches at that time.  Thus, the presumption of soundness attaches in this case.  38 U.S.C.A. § 1111.  As the Veteran is presumed to have been sound as to headaches on service entrance, the Board does not have before it the question of whether or not a pre-existing headache disability was aggravated in service.  (To find otherwise would be a violation of the presumption afforded by 38 U.S.C.A. § 1111.)  

The Board notes that there is no pre-service medical or lay evidence of a headache disorder in the record.  To find that a headache disorder pre-existed service based on postservice reports of such history (by the Veteran) would violate governing caselaw.  See, e.g., Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a layperson's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service).  The Board further observes that finding that the claimed headache disability pre-existed service would only serve to limit the scope of review in this matter to whether such disability was aggravated in service, and would be prejudicial to the Veteran, and not to his benefit.

In light of the foregoing, the essential question for consideration is whether the evidence shows that a headache disability is due to injury or disease that was incurred in service.  This theory of entitlement is one of direct service connection. 

As described above, the Veteran was documented during service in September 1971, July 1972, and August 1973 to have had headache complaints.  It appears that some of these complaints may have been caused by or related to other factors such as gastroenteritis and a head injury.  In any case, there was no indication that the headaches persisted or became chronic.  Significantly, a headache disability was not identified at the time of the separation examination.  Thus, on the basis of the service treatment records alone, a chronic headache disability was not affirmatively shown to have had onset during service, and service connection under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) is not established.

Further, while there were four separate occasions during service where the Veteran complained of headaches, it is also significant that at the time of the physical examination for separation, there was no diagnosis of a headache disability and the examiner remarked that there was no significant abnormality.  The Veteran is competent to describe headaches, but as the service treatment records lack the documentation of the combination of manifestations sufficient to identify a headache disability and sufficient observation to establish chronicity during service, and as chronicity in service is not adequately supported by the service treatment records, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  As will be explained, there is not continuity of symptomatology after service to support the Veteran's claim. 

The Veteran was separated from active service in August 1973.  It was more than 30 years after service when he initially filed a claim with VA in June 2007 for compensation for headaches in conjunction with numerous other disabilities.  Medical records in the file show that the initial documentation of headache complaints after service was in 1980, when tension headaches were diagnosed.  Although the Veteran reported a long history of headaches at that time, it was not specifically indicated by the Veteran or the physician when the headaches began.  Moreover, the evidence on file does not show that the headaches continued from 1980.  For example, in a pension claim filed by the Veteran in 1984, he did not mention a headache disability or having a chronic headache condition when asked to identify his disabilities on the application.  It was not until many years later, in the 1990s, that he is shown to have received ongoing treatment in relation to persistent headaches.  Therefore, given the foregoing, the absence of continuity of symptoms, from active service which ended in 1973 until the 1990s, is persuasive evidence against continuity of symptomatology.  Thus, the evidence does not show that there is continuity of symptomatology after service to support the claim. 

The Veteran is competent to describe symptoms of headaches during and after service.  Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (Lay testimony is competent evidence insofar as it relates to symptoms of an injury or illness.).  It does not appear that in his statements he has specifically claimed to have experienced ongoing headaches ever since service; rather, he has asserted only that his headaches began in service, and not that they have been continuous ever since then.  In any case, the absence of evidence of continuity of symptomatology combined with the objective finding on the separation examination of no headache disability outweighs any of his current statements that may imply a continuity.  This is so because the current statements lack credibility in light of the contemporaneous record during and after service.  Stated another way, any assertions of headaches existing continually from the time of service, while competent, lack credibility because they are self-serving and because they are inconsistent, including with other evidence of record.  If the Veteran had a chronic headache disability that started in service and continued thereafter, he presumably would have reported headaches when examined on service separation examination in August 1973, when reporting a long history of headaches to a physician in 1980, and when listing disabilities at the time he applied for VA pension benefits in 1984.  In other words, when he had the opportunity to report headaches at separation from, and following, service, he did not do so.  

Therefore, based on the Veteran's statements and medical records, there is no continuity of symptomatology to support the claim of service connection for a headache disability.  As continuity of symptomatology has not been established, by the clinical record and by the statements of the Veteran, the preponderance of the evidence is against the claim of service connection for a headache disability based on continuity of symptomatology under 38 C.F.R. § 3.303(b). 

The Board turns to the question of whether service connection for a headache disability may be granted on the basis that the disability was first diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. §  3.303(d).  On February 2013 VA examination, a migraine headache disability was diagnosed.  Thus, there is definitive medical evidence of a current headache disability, a type which had not been previously identified during service.  Moreover, the migraine headache disability is distinct from another type of headache disability - tension headaches - identified by a neurologist in 1980.  The record contains opinions by the VA examiner in February 2013 and a VA physician in June 2015 concerning whether the current headache disability had onset in service or may be related otherwise to the Veteran's period of service.  Both examiners reviewed the claims file and provided a discussion of the headaches documented during service.  (The 2015 examiner furnished a more comprehensive discussion in that regard.)  The examiners opined that the current headache disability likely was not incurred during service or otherwise related to service.  The examiners furnished rationale to support their conclusions, as earlier described.  These opinions, which are unfavorable to the Veteran's claim as they discount an etiologic link between his existing headache disability and his active duty service, are probative of the issue at hand.  Moreover, they are not contradicted or opposed by any other medical opinions.  

The Board notes that the Veteran's own statements can be used only to provide a factual basis upon which a determination could be made that a particular injury occurred in service, not to provide a diagnosis or a medical opinion linking that in-service disease or injury to a current disability.  Although he is competent to describe symptoms of a headache disability, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge), a headache disability diagnosed as migraine is not a condition found under case law to be capable of lay observation, and the determination as to the presence of the headache disability therefore is medical in nature (that is, not capable of lay observation).  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Also, under certain circumstances, a layperson is competent to identify a simple medical condition; or the layperson is reporting a contemporaneous medical diagnosis; or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although the Veteran is competent to describe symptoms of a headache disability, the diagnosis requires the application of medical expertise to the facts presented, which include the Veteran's history and symptomatology.  For this reason, the Board determines that the diagnosed migraine headache disability is not a simple medical condition that a layperson is competent to identify.  Where, as here, the determinative question involves a nexus or causation where a lay assertion on medical causation is not competent evidence, competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.  As a layperson, the Veteran is not qualified through education, training, and expertise to offer a medical diagnosis or an opinion on medical causation.  For these reasons, the Board rejects the Veteran's statements as competent evidence to substantiate that his current migraine headache disability either had onset during service or is related to an injury, disease, or event in service. 

The preponderance of the evidence is against the Veteran's claim of service connection for a headache disability, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  



ORDER

The appeal seeking service connection for a headache disability is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


